DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on 5/31/2017. It is noted, however, that applicant has not filed a certified copy of the DKPA201700326 application as required by 37 CFR 1.55.
Examiner’s Statement of Reason for Allowance
 
Claims 1, 3-12 and 15 are allowed.
The following is an examiner's statement of reasons for allowance: The Examiner previously objected to claim 2 as having allowable subject matter.  The Applicant has incorporated the limitations of claim 2 into independent claim 1, thus claim 1 overcomes the prior arts of record.  
Upon further search, the prior art of record teach various methods of fitting and operating a hearing aid, for example: Linde et al. (US 2014/0348327), Litvak et al. (US 2014/0126731) and Nishizaki et al. (US 2013/0202123). Nevertheless the prior arts of record fail to teach the newly incorporated limitations of claim 2 into independent claim 1. Thus claim 1 overcomes the prior arts of record.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.